MONTGOMERY, Chief Justice.
Georgia Cox Parrish appeals from an order awarding the custody of her two children to her husband, Bobby Parrish. The chancellor found that “the best interests of the children will be served by their remaining with their father in the home of the grandparents.” It was ordered that the father retain the custody of the children, with the mother to have certain visitation rights.
It is apparent from the memorandum and order of the court, which constitutes the record on appeal, that the chancellor heard testimony before entry of the order from which the appeal has been taken. The testimony does not appear in the record by transcript or otherwise, nor do the pleadings. The rule is that in the absence of a transcript of the evidence it is presumed that the testimony heard supports the findings of fact of the chancellor. Sil-liman v. Falls City Stone Company, Ky., 305 S.W.2d 322; Tucker v. Tucker, Ky., 398 S.W.2d 238. The burden is on the appellant to show the error of the judgment. This has not been done.
Judgment affirmed.
All concur.